Case 1:17-cv-00490-MSM-PAS Document 62-2 Filed 02/14/20 Page 1 of 5 PageID #: 337




                Exhibit B
Case 1:17-cv-00490-MSM-PAS Document 62-2 Filed 02/14/20 Page 2 of 5 PageID #: 338




                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF RHODE ISLAND

  STEPHAN MELISE,                                      :
           Plaintiff                                   :
                                                       :
  v.                                                   :       C.A. No.: 1:17-cv-00490-JJM-PAS
                                                       :
  ASHBEL T. WALL, et al.                               :
             Defendants                                :

       PLAINTIFF STEPHAN MELISE’S SECOND REQUEST FOR PRODUCTION OF
        DOCUMENTS ADDRESSED TO DEFENDANT STATE OF RHODE ISLAND,
                       DEPARTMENT OF CORRECTIONS

                                        I.      Introduction

         Pursuant to Rules 26 and 34 of the Rules of Civil Procedure, Plaintiff requests that
  Defendant State of Rhode Island, Department of Corrections produce the following
  documents and things for inspection and copying at the office of SINAPI LAW ASSOCIATES,
  LTD, 2374 Post Road, Suite 201, Warwick, Rhode Island 02886, on or before thirty (30) days
  following service of the within Request for Production.

                                        Special Instructions

         Plaintiff invites Defendant to redact social security numbers, drivers’ license numbers,
  financial account numbers, and credit card numbers, from produced documents.

                                      Preservation of Records

          The service of these discovery requests shall serve as notice of the relevance of all
  records and documents referred to herein, and of all records and documents that may lead to the
  discovery of such documents. The Defendant is reminded of its duty to preserve all of such
  records and documents and to refrain from altering, destroying or disposing of them. In
  particular, with respect to information collected or recorded in electronic form, the Defendant is
  reminded that it should (a) refrain from recycling computer tapes, disks, drives, or other media
  devices used for “back-up” purposes to the extent that such media relate to the periods stated in
  the various requests herein; (b) refrain from any activity that would alter or damage data on any
  computer systems, including deleting, de-fragmenting or compressing such data, (c) refrain from
  disposing of any electronic media; (d) refrain from saving new data to electronic media that
  already contains data described in this requests; (e) refrain from installing new software or files
  on any media or machine that contains data described in these discovery requests.




                                             Page 1 of 4
Case 1:17-cv-00490-MSM-PAS Document 62-2 Filed 02/14/20 Page 3 of 5 PageID #: 339




                                          II.       Definitions

         For the purpose of this Request for Production of Documents and responses thereto, the
  following definitions shall apply:
          A.      “Document” is to be construed in its broadest sense under Rules of Civil Procedure
  33, 34 and 45, including without limitation, all pictures, photographs, videotapes, drafts, maps,
  diagrams, sketches, tape recordings, statements (whether signed or unsigned), interviews, reports,
  correspondence, notices, letters, emails, text messages, invoices, bills, memoranda, orders,
  directives, regulations, summaries, transcripts, books, manuals, brochures, or drafts, copies or other
  preliminary material that are different in any way from the executed or final document, and any
  paper or other writing, data, or information whatsoever, whether stored in tangible, electronic,
  mechanical or digital form or representation of any kind (including (i) materials on or in computer
  tapes, disks, hard drives, and/or memory and (ii) backup copies and “deleted” files on a computer
  or computer storage device or media) whether located on-site or off-site.

         B.      “Relating to,” “relating thereto,” “regarding” or “concerning” means containing,
  embodying, referring to, or in any way pertaining or relating to the substance of the particular
  matter being inquired of.

          C.     “Person” shall mean the plural as well as the singular and shall include any
  natural person, and any firm, association, partnership, joint venture, business trust, corporation,
  governmental or public entity, department, agency, or office, or any other form of legal entity.

          D.      “You” and “your” or “Defendant” shall mean the plural as well as the singular
  and is defined as meaning the individual or entity that is the subject of this request, or any person
  or entity acting under such individual’s or entity’s direction or control or on its behalf.

          E.    “Communication,” unless otherwise modified, means verbal, graphic, digital and
  electronic communication and communication by document.

                                          III.     Instructions

          A.      For any requested document or thing as to which any claim of privilege is made
  or as to which any claim of protection from discovery is made, 1) identify the privilege or Rule
  upon which you rely, and 2) set forth the facts upon which such claim is based in sufficient detail
  to enable Plaintiff to form a judgment as to the basis and validity of the claimed privilege and to
  allow the matter to be brought before the Court. In addition, each privileged document should be
  fully identified in writing, except that the substance thereof need not be described to the extent it
  is claimed to be privileged. To “identify” a document, as provided herein, means to provide a
  description sufficient to identify that document for purposes of a subpoena duces tecum and to
  also provide:

         1)      the date on which the document was prepared;
         2)      the author or authors of the document;
         3)      the addressees of the document, if any;
         4)      the title of the document, if any; and


                                                 Page 2 of 4
Case 1:17-cv-00490-MSM-PAS Document 62-2 Filed 02/14/20 Page 4 of 5 PageID #: 340




         5)      the substance thereof to the extent not privileged.

         B.      If, in responding to these Requests, an objection is made on the grounds of
  vagueness/ambiguity or you encounter purported vagueness/ambiguities when construing a
  request or definition, please set forth in your response the matter deemed vague/ambiguous, why
  you believe it is vague/ambiguous, and the construction or interpretation used in responding to
  the Request.

         C.      If you respond to a Request on the basis that you lack sufficient information to
  respond, describe any and all efforts you made to inform yourself of the facts and circumstances
  necessary to respond.

         D.      If you cannot respond in full to any of these requests, to the fullest extent possible
  specify the reason(s) for your inability to respond in full.

          E.      If you are withholding any responsive materials on the basis of an objection,
  please state that responsive materials are being withheld and identify, as defined in subsection A
  above, the responsive materials being withheld.

         F.      To the extent any of the below requests asks for electronic documents, including
  email communications, electronic diaries, and other electronic documents, please provide the
  same in the electronic native format including metadata.

                                    IV.     Documents Requested

  1.     The daily blotter, dispensary log book, and any other medical or security log book for the
         Medium Security Facility and Intake Service Center for November 10, 2016 and
         November 11, 2016 that reference the Plaintiff, the Plaintiff’s medical treatment, or the
         Plaintiff’s code white incident.

  2.     All documentation that would identify the correctional staff and medical staff on duty at
         the Medium Security Facility and Intake Service Center on November 10, 2016 and
         November 11, 2016.

  3.     All documentation that would identify the correctional staff who transported and/or
         travelled with the Plaintiff to Rhode Island Hospital on November 11, 2016.

  4.     Video footage taken of the Plaintiff by one of the correctional officers that went with
         Plaintiff to Rhode Island Hospital on November 11, 2016.

  5.     Employment records for the Plaintiff showing the dates and duties of any jobs performed
         by the Plaintiff, including but not limited to his employment as a Porter.

  6.     The list of the number of individuals with bottom bunk orders from October 5, 2015 to
         November 11, 2016.




                                              Page 3 of 4
Case 1:17-cv-00490-MSM-PAS Document 62-2 Filed 02/14/20 Page 5 of 5 PageID #: 341




  7.     All documentation demonstrating when an order and/or request for a bottom bunk created
         a climate issue.

  8.     All approved, denied or altered orders and/or requests for bottom bunk accommodations
         between October 5, 2015 and November 11, 2016.

  9.     Documentation from meetings between correctional staff and medical staff wherein
         medical staff expressed disagreement with the requirement that all inmates with bottom
         bunk orders be on the first tier.

                                             Plaintiff,
                                             By his attorney,

  Date: July 29, 2019

                                             /s/ Chloe Davis
                                             Chloe Davis, Esq. Bar No. 9334
                                             Sinapi Law Associates, Ltd
                                             2374 Post Road, Suite 201
                                             Warwick, RI 02886
                                             Phone: (352) 215-3704
                                             Email cad@sinapilaw.com



                                       CERTIFICATION

  Jeffrey G. Latham, Esquire                         Justin J. Sullivan, Esquire
  Christine Stowell, Esquire                         Lauren E. Hill, Esquire
  Tate & Lantham, LLC                                Special Assistant Attorneys General
  40 Westminster Street, Suite 350                   150 South Main Street
  Providence, RI 02903                               Providence, RI 02903
  Tel: (401) 421-7400                                Tel: (401) 274-4400
  Fax: (401) 351-3239                                Fax: (401) 222-3016
  jlatham@tatelawri.com                              jjsullivan@riag.ri.gov
  cstowell@tatelawri.com                             lhill@riag.ri.gov

          I hereby certify that I caused a true copy of the within document to be delivered
  electronically and by regular mail upon the above-named attorneys of record on this _29th__ day
  of July, 2019.


                                                     /s/ Chloe Davis




                                           Page 4 of 4
